Citation Nr: 1316561	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-37 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Whether a prior denial of a claim of entitlement to service connection for bilateral hip degenerative joint disease (DJD) should be reconsidered and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from October 1995 to March 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in May 2012.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for bilateral hip DJD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for bilateral hip DJD was denied in an April 1997 RO determination that was not appealed.

2.  Evidence received since the April 1997 RO determination includes a relevant service department record that existed and had not been associated with the claims file when VA first decided the claim.


CONCLUSION OF LAW

The criteria for reconsidering a prior denial of service connection for bilateral hip DJD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 38 C.F.R. § 3.156(c)(2).

Factual Background and Analysis

By an unappealed RO determination in April 1997, a claim for service connection for bilateral hip DJD was denied.  At the time of the April 1997 RO determination, the evidence of record consisted of the Veteran's service treatment records.  The RO essentially concluded that service connection for bilateral hip DJD was not warranted, as evidence showed that the bilateral hip DJD existed prior to service and that the condition was not permanently worsened as a result of service.  The appellant was notified of this decision and of his appellate rights in April 1997; however, he did not appeal. 

The current claim to reopen was received in April 2008. 

Evidence received since the April 1997 RO decision includes a service personnel record dated in September 1996 which shows that the Veteran was discharged from military service due to a medical condition that existed prior to service.  The September 1996 service personnel record existed but was not associated with the record at the time of the April 1997 RO decision.  It is clearly relevant to the Veteran's claim.  Accordingly, the criteria for reconsidering the prior denial of service connection for bilateral hip DJD have been met.


ORDER

The Board having determined that the criteria for reconsidering the prior denial of service connection for bilateral hip DJD have been met, the benefit sought on appeal is granted to this extent.

REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran contends that his claimed bilateral hip DJD was aggravated during his period of active duty after he was assigned to an infantry division.  In the alternative, he has also asserted that his bilateral hip disorder did not exist prior to service, as he was marked as normal on entrance to service and injured his hip while training during active duty.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012). 

Service treatment records show a normal clinical evaluation of the lower extremities, spine, and other musculoskeletal systems on enlistment examination in June 1995.  Clinical records show complaints of hip pain and findings of bilateral hip DJD in September 1996.  An October 1996 Medical Board Proceedings report shows that the Veteran was found to be medically unfit for service due to bilateral hip DJD.  The examiner used an "X" to mark that the bilateral hip DJD existed prior to service and was not permanently aggravated by service.  The Veteran's DD Form 214 lists his military occupational specialty (MOS) as Infantryman during his period of active service.

Post-service private treatment records and records from the Social Security Administration (SSA) were received in May 2008.  Private treatment records dated from 2001 to 2005 show findings of bilateral hip DJD and complaints of the Veteran that his bilateral hip disorder had been aggravated after he fell in a hole during service.  A private treatment provider highlighted that the Veteran's bilateral hip DJD did not develop in the period of time between his asserted in-service hip injury and in-service X-rays showing arthritic changes.  Records from SSA list a primary diagnosis of osteoarthrosis and allied disorders.  A May 2012 VA printout shows a list of medications prescribed to the Veteran while on active duty. 

During the May 2012 hearing, the Veteran testified that he had been marked as normal on service entrance, assigned to an infantry unit, first went to sick call for hip pain during his last week of advanced individual training (AIT) almost a year into his period of service, was injured during service when he fell in a hole while unloading off a helicopter, and was not currently being treated for his claimed hip condition.

A June 2012 VA Disability Benefits Questionnaire (DBQ) examination was conducted by a nurse practitioner.  The examiner diagnosed bilateral hip DJD and provided a written presentation of the findings contained in the service treatment records but failed to provide any opinion as to the etiology of the Veteran's claimed bilateral hip DJD as instructed by the RO. 

Based on the foregoing, the Board finds the June 2012 VA examination report to be inadequate for adjudicative purposes in regard to the issue of entitlement to service connection for bilateral hip DJD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that a Medical Evaluation Board's report that contains an "X" in a box indicating that a condition had not been aggravated by active duty does not constitute clear and unmistakable evidence without further explanation.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  Thus, the originating agency should obtain an addendum VA medical opinion with supporting rationale concerning the etiology of the Veteran's claimed bilateral hip DJD on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be returned to and reviewed by the examiner who performed the June 2012 VA examination of the Veteran.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should be requested to provide an opinion, consistent with sound medical principles, as to the following inquiries:

Did the bilateral hip disorder present during active service clearly and unmistakably exist prior to the Veteran's entrance onto the period of active duty (i.e. whether it is un-debatable that the disability pre-existed service)? 

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service?

The examiner should also acknowledge and discuss the findings contained in the service treatment records as well as post-service private treatment notes of record, the June 2012 VA examination report findings, and the Veteran's lay statements as to onset and aggravation of his claimed bilateral hip DJD.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must be provided.  

If the June 2012 VA examiner is not available, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to and reviewed by another examiner with appropriate expertise who should review the record and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


